Citation Nr: 1734657	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right ankle disorder, to include residuals of a right ankle fracture.

2.  Entitlement to service connection for residuals of a right ankle fracture.

3.  Entitlement to service connection for a disorder of the bilateral hands and bilateral wrists.

4.  Entitlement to service connection for gouty arthritis of the right big toe.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a compensable rating for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & J.W.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to December 1971 and June 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for residuals of a right ankle fracture, arthritis of the bilateral hands and bilateral wrists, gouty arthritis of the right big toe, and entitlement to a compensable rating for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a right ankle fracture was denied by the RO in a December 1985 rating decision; the Veteran did not complete a substantive appeal.

2.  Some of the evidence received since the December 1985 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a right ankle fracture.

3.  The Veteran's bilateral hearing loss is not causally or etiologically due to service, nor may it be presumed to have been incurred in active service.

4.  The Veteran's tinnitus is not causally or etiologically due to service, nor may it be presumed to have been incurred in active service.


CONCLUSIONS OF LAW

1.  The December 1985 rating decision that denied entitlement to service connection for residuals of a right ankle fracture is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2015); 38 C.F.R. §§ 3.105 (a), 3.156, 20.1103 (2016). 

2.  The evidence received since the December 1985 rating decision is new and material, and the Veteran's claim for service connection for residuals of a right ankle fracture is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2016).

3.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

4.  Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2009 that fully addressed the entire notice element, and was sent prior to the initial decision.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  The content of this notice complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).

The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, post-service treatment records, and has afforded the Veteran VA examinations.  As noted, some of the Veteran's claims are being remanded and additional treatment records are being requested.  As will be discussed, the Veteran's bilateral hearing loss and tinnitus claims are being denied on the basis of a lack of a nexus.  The Veteran has not asserted that the outstanding treatment records contain nexus statements for his bilateral hearing loss or tinnitus.  As any outstanding treatment records would likely not address the reason for denial of these claims, remanding to obtain any such records would likely be of no benefit to the Veteran and is therefore not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judge in June 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Residuals of a Right Ankle Fracture

The Veteran seeks to reopen his claim for entitlement to service connection for residuals of a right ankle fracture.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 1985 rating decision, service connection for residuals of a right ankle fracture was denied because there was no evidence of current residual symptoms.  The evidence received since the time of the RO's December 1985 rating decision includes testimony from the Veteran in June 2016 that he currently experiences pain in his right ankle and he has to wear an ankle brace.  See June 2016 BVA Hearing Transcript, page 30.  This evidence was not before adjudicators when the Veteran's claim was last denied in December 1985, and it is not cumulative or redundant of the evidence of record at the time of that decision.  As noted, the Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Presuming its credibility, the aforementioned evidence suggests that the Veteran has current residuals of his in-service right ankle fracture.  Therefore, it relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a right ankle fracture, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

III.  Entitlement to Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He asserts he was exposed to acoustic trauma during service and currently suffers from hearing loss and tinnitus as a result of that exposure.

The Board notes that the RO conceded exposure to military noise during service as the Veteran had a military occupation specialty (MOS) of artillery, and he had service in the Republic of Vietnam.  See March 2010 rating decision.  The Board concurs. 

Applicable Laws 

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability based on a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  In certain instances, tinnitus is designated as a chronic disease for presumptive service connection purposes.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts

Service records were reviewed.  The Veteran's February 1970 enlistment examination did not note any hearing defects; his November 1971 separation examination did not note any hearing defects.  Similarly, the August 1974 separation examination did not note any hearing defects.  

Post service, an October 1985 VA examination for an unrelated disorder indicated that the Veteran had no hearing loss noted.  No tinnitus was reported.

A July 2009 VA treatment note indicates the Veteran reported tinnitus for the past several years and difficulty hearing in various listening environments.  The Veteran was diagnosed with slight to mild degree sensorineural hearing loss in the right ear and normal to moderately severe degree sensorineural hearing loss in the left ear.  Speech recognition scores were 100 percent, bilaterally.  

The Veteran was afforded a VA examination in January 2010.  The Veteran reported gradual bilateral hearing loss that has been evident for a long time.  He indicated the onset of his tinnitus was 1 year ago to several years ago.  Despite repeated attempts and reinstruction, the examiner stated that the test results were not reliable and were not suitable for rating purposes, and therefore were not reported.  The examiner explained that the test results were strongly suggestive of a non-organic hearing loss/hearing loss component.  Results obtained were inconsistent with/in poor agreement with (were much worse than) recent July 2009 VA results obtained less than 6 months ago and his fair and poor speech recognition scores obtained at this examination were inconsistent with 100 percent scores obtained bilaterally in July 2009.  

Continuing, the January 2010 VA examiner stated that the Veteran's hearing was within normal limits bilaterally per VA standards on all service treatment records, but there was some slight hearing loss, and threshold shifts were noted on February 1972 and August 1974 audiograms.  However, the examiner noted that the low and mid-frequency shift evident on those audiograms is inconsistent with noise induced hearing loss (NIHL) and was not evident on a later October 1980 audiogram performed six years after separation from active duty, which revealed hearing well within normal limits bilaterally 500-6000 Hz, and no threshold shift from enlistment.  The examiner stated that threshold shifts that are not confirmed on retest are not evidence of NIHL.  The examiner cited the 2006 Institute of Medicine Report on noise exposure in the military, which concluded that based on current knowledge, NIHL occurs immediately, i.e., there is no scientific support for delayed onset NIHL weeks, months, or even years after the exposure event.  Therefore, as no NIHL pattern was evident in service and his hearing was well within normal limits with no threshold shift evident six years after active duty, the examiner opined that the Veteran's current hearing loss is not caused by or a result of military noise exposure.  The examiner stated that at least some of the Veteran's current hearing loss is most likely non-organic, but it is also possible that other etiologies such as high blood pressure, head injury, usage of potentially ototoxic medications and transient ischemic attacks (TIA) have contributed to his current hearing loss, however, it would be speculative to allocate a degree of his current hearing loss to each of these potential non-military etiologies.   

Regarding the Veteran's claimed tinnitus, the examiner opined that since the Veteran reported the onset of his tinnitus decades after separation and there is no evidence of a NIHL pattern in-service, the Veteran's tinnitus is not caused by or a result of military noise exposure.  The examiner cited to several studies that indicated hazardous noise exposure has an immediate effect on hearing; it does not have a delayed onset nor is it progressive or cumulative.  Similar to the Veteran's hearing loss, the examiner opined it is possible that other etiologies such as high blood pressure, head injury, usage of potentially ototoxic medications and TIA's have contributed to his current tinnitus, but the examiner stated he could not determine the etiology of the Veteran's tinnitus without resort to mere speculation and it would be speculative to allocate a degree of his current tinnitus to each of these potential non-military etiologies.

Analysis

The Board notes that there are no specific examination results of record to determine if the Veteran demonstrates a current hearing disability, as defined in 38 C.F.R. § 3.385.  The July 2009 VA audiogram numerical results were not included in the treatment notes and the January 2010 VA examiner was unable to obtain reliable results.  The Veteran was diagnosed with bilateral sensorineural hearing loss in July 2009 and the January 2010 examiner also indicated he had hearing loss.  The Veteran has been diagnosed with tinnitus, bilaterally.  As noted, in-service military noise exposure is substantiated.   The pertinent inquiry is whether the in-service military noise exposure caused the Veteran's current bilateral hearing difficulties and tinnitus.  Unfortunately, the Board concludes it did not.

There was no indication of post-service hearing loss or tinnitus until many years after service.  For example, the Veteran's separation examination did not note any hearing defects.  Also, an October 1985 VA examination indicated there was no hearing loss noted at that time and did not indicate that the Veteran was suffering from tinnitus.  Additionally, a July 2009 VA treatment note indicates the Veteran reported an onset of hearing loss and tinnitus for the past several years, which is many years after discharge.  The Board finds there is no credible persuasive evidence to support a presumption of service connection based on a manifestation of hearing loss and tinnitus to a degree of 10 percent disabling within one year from discharge from service. 

Furthermore, there are no probative opinions linking the Veteran's current hearing loss and tinnitus to service.  The January 2010 VA examiner stated that there is no scientific support for delayed onset of NIHL weeks, months, or even years after the exposure event and as no NIHL pattern was evident in service and the Veteran's hearing was well within normal limits with no threshold shift evident 6 years after active duty, the examiner opined that the Veteran's current hearing loss is not caused by or a result of military noise exposure.  The examiner also opined that the Veteran's tinnitus was not due to service as there was no evidence of a NIHL pattern in-service and he reported the onset of tinnitus many years after service.  

The Board also acknowledges the January 2010 VA examiner's opinion that states the Veteran's hearing loss and tinnitus are possibly due to other etiologies such as high blood pressure, head injury, usage of potentially ototoxic medications and TIA, but the examiner stated he could not determine the etiology without resort to mere speculation and it would be speculative to allocate a degree of his current tinnitus and hearing loss to each of these potential non-military etiologies.

The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner and is apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The January 2010 VA examination statements were based on an accurate medical history, and the examiner's report included a thorough, detailed review of the Veteran's treatment records.  Therefore, the Board finds the January 2010 VA examination and medical opinions to be highly probative.  There are no medical opinions to the contrary of record.  

In short, while the Veteran was exposed to in-service military noise, no persuasive medical evidence shows that the current hearing difficulties and tinnitus are a result of military noise exposure during his military service.

The Board has considered the Veteran's statements and his wife's testimony concerning his hearing loss and tinnitus.  The Board acknowledges that they are competent to give evidence about what they experience; for example, the Veteran is competent to describe his hearing difficulties and ringing in the ears.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In the present case, however, the Board finds that the lay statements are outweighed by the service treatment records, post-service treatment records, and the medical opinions discussed above.  

Moreover, the Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, lay statements could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing difficulties and tinnitus is not a simple question as there are conceivably multiple potential etiologies of the Veteran's hearing difficulties and tinnitus.  Ascertaining the etiology of hearing loss and tinnitus involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition and his wife's statements about the cause of his hearing difficulties and tinnitus are not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis."). 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a right ankle fracture; to this extent, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.
REMAND

The Veteran seeks entitlement to service connection for residuals of a right ankle fracture, arthritis of the bilateral hands and bilateral wrists, gouty arthritis of the right big toe, and entitlement to an initial compensable rating for bilateral pes planus.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). 

All Claims

The Board has been placed on notice that there may be outstanding private treatment records, including x-rays.  The Veteran testified during the June 2016 BVA Hearing that he was scheduled to see a new physician the week following the hearing.  On remand, these records should be obtained and associated with the claims file.

Service Connection for Right Ankle

The Veteran's claim for entitlement to service connection for residuals of a right ankle fracture has been reopened.  The Board concludes that further development is necessary.

Service treatment records indicate the Veteran was diagnosed with a right ankle sprain in March 1973 and a fracture of the right fibula in October 1973.  

The Veteran was afforded a VA examination in January 2010, at which time the in-service fracture was noted.  The examiner stated the Veteran was treated with a cast for what was likely a grade IV strain, which would include an evulsion fracture from the tip of the right fibula.  After examination, the Veteran was diagnosed with right medial ankle gouty arthritis, and no residuals of grade IV right lateral malleolus/distal fibular evulsion fracture (grade IV sprain) in military.  The examiner stated that the Veteran's only complaint is of gouty arthritis of the medial right ankle, and opined that this is not a residual of military service.  The Board finds that further comments from the examiner are necessary.

Service Connection for Bilateral Hands and Bilateral Wrists

The Veteran testified during the June 2016 Board hearing that he experienced cramping in his fingers, hands, and wrists during service while using a particular type of gun.  See June 2016 BVA Hearing Transcript, pages 14-16.

Post service, a March 2013 VA treatment note indicates the Veteran has multiple joint pains, including the bilateral wrists.  Additional VA records indicate complaints of pain in the hands and wrists.  Medical records indicate the Veteran has diagnoses of gout, unspecified arthritis, and multiple arthralgias.  

To date, the Veteran has not yet been afforded a VA examination for his bilateral hands and bilateral wrists.  On remand, the Veteran should be afforded a VA examination and a medical opinion should be obtained.

Service Connection for Gouty Arthritis of the Right Big Toe

The Veteran sustained a right foot injury during service in March 1973, and he was diagnosed with an ankle sprain.  

The Veteran was afforded a VA examination in January 2010, at which time he was diagnosed with gouty arthritis of the right big toe.  X-rays revealed moderate degenerative joint disease of the right first metatarsal phalange joint.  The examiner opined that the Veteran's gouty arthritis of the right first metatarsal phalangeal joint is not caused by military service.  The Board finds that further comments from the examiner are necessary.



Increased Rating for Bilateral Pes Planus

The record reflects that the Veteran's most recent VA examination for his bilateral pes planus was conducted more than seven years ago in January 2010.  Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).  Additionally, all updated VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain records from any health care providers who may have additional records pertinent to the remanded claims, to specifically include x-rays of the ankle and foot taken by Dr. W. and the treatment from a new provider he identified during the June 2016 Board hearing; obtain and associate with the claims file any identified records, and all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's residuals of a right ankle fracture.  If deemed necessary, afford the Veteran a VA examination.  The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's gout of the right ankle, is causally or etiologically due to service, including the documented in-service right foot and ankle injury.  In so opining, the examiner is asked to clarify the difference, if any, between arthritis caused by gout and arthritis caused by a traumatic injury, to include grade IV right lateral malleolus/distal fibular evulsion fracture (grade IV sprain). 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Afford the Veteran a VA examination for his claimed disorder of the bilateral hands and bilateral wrists.  The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

All current diagnoses of the hands and wrists should be noted for the record.

For each diagnosed disorder, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's diagnosed disorder is causally or etiologically due to service.  

The examiner must offer comments and an opinion on the Veteran's assertion that firing a specific type of weapon during service caused his current symptoms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Obtain an addendum opinion for the Veteran's gouty arthritis of the right big toe.  If deemed necessary, afford the Veteran a VA examination.  The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's gouty arthritis of the right big toe is causally or etiologically due to service, including the documented in-service right foot and ankle injury.  In so opining, the examiner is asked to clarify the difference, if any, between arthritis caused by gout and arthritis caused by a traumatic injury. 


All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Afford the Veteran a VA examination to determine the current severity of his bilateral pes planus.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether the Veteran's pes planus is mild, moderate, severe, or pronounced. 

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

6.  After all of the above actions have been completed, readjudicate all claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


